Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-14-00059-CV

                                 IN THE INTEREST OF D.M.

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00345
                 Honorable Charles E. Montemayor, Associate Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
MODIFIED as follows:

       It is ORDERED that paragraph 8.1 is deleted.

        As modified, the trial court’s order of termination is AFFIRMED. It is ORDERED that no
costs of appeal are taxed against appellant.

       SIGNED June 25, 2014.


                                                  _____________________________
                                                  Karen Angelini, Justice